UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4486


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM RAY WOOTEN,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00013-RJC-1)


Submitted:   February 28, 2011            Decided:   March 7, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Cecilia
Oseguera,   Assistant   Federal   Defenders,  Charlotte,   North
Carolina, Fredilyn Sison, Assistant Federal Defender, Asheville,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Ray Wooten was found guilty of armed robbery,

and in committing that offense forced an individual to accompany

him without consent, in violation of 18 U.S.C. § 2113(a), (d),

and   (e)   (2006),         using    and    carrying        a    firearm    during       and   in

relation      to    a   crime    of    violence,           in   violation      of   18   U.S.C.

§ 924(c)(1)(C)(i)            (2006),       and       possession     of     a    firearm        and

ammunition by a felon, in violation of 18 U.S.C. § 922(g)(1) and

924(e)(1).         Wooten now appeals, claiming that the district court

erred in precluding him from impeaching Government witness Mark

Bradley with evidence of Bradley’s two prior convictions, both

of which occurred over twenty years ago.

              We review a district court’s evidentiary rulings for

abuse of discretion.                See United States v. Benkahla, 530 F.3d

300, 309 (4th Cir. 2008).              Federal Rule of Evidence 609 allows a

party to impeach a witness with prior felony convictions under

certain     circumstances.             Fed.      R.    Evid.      609(a)(1).         However,

“[e]vidence of a conviction under this rule is not admissible if

a period of more than ten years has elapsed since the date of

the   conviction        .    .   .    unless         the    court   determines,          in    the

interests of justice, that the probative value of the conviction

. . . substantially outweighs its prejudicial effect.”

              We have reviewed the record and find that the district

court   did    not      abuse    its   discretion           in   excluding      evidence       of

                                                 2
Bradley’s   prior   convictions.       Accordingly,   we   affirm   the

judgment of the district court.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                              AFFIRMED




                                   3